Citation Nr: 0618033	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  05-26 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for fatigue, to include as 
due to undiagnosed illness or other qualifying, chronic 
disability, pursuant to 38 U.S.C. § 1117.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel






INTRODUCTION

The veteran had active military service from August 1978 to 
May 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  


REMAND

The record reflects that in his June 2005 VA Form 9, the 
veteran requested to be scheduled for a Board hearing in 
Washington, D.C.  Thereafter, in a May 2006 statement, the 
veteran informed the Board that he would be unable to come to 
Washington, D.C. for his scheduled hearing, and requested 
instead a videoconference hearing.  

Pursuant to 38 C.F.R. § 20.700 (2005), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Under these circumstances, and in accordance with 
his request, the veteran must be provided an opportunity to 
present testimony during a videoconference hearing.  The 
veteran is advised that if he desires to withdraw the hearing 
request prior to the hearing, he may do so in writing 
pursuant to applicable provisions.  See 38 C.F.R. § 20.702(e) 
(2005).  

In view of the foregoing, this case must be REMANDED for the 
following action:
 
The RO should schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge in accordance with his May 2006 
request.  The RO should notify the 
veteran (and his representative) of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2005).  They should be given opportunity 
to prepare.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

